EXAMINER'S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner's amendment was given in an interview with John Hoel on November 4, 2021. The application has been amended as follows. 

Claims 19, 22 and 29 have been canceled.

Claim 30 has been amended as follows: 
30.	The method according to claim 28 at least one of the first, second or third light-passing elements located in the first electrode is performed by casting optical material into the first electrode.

Reasons for Allowance
The following is an examiner's statement of reasons for allowance. 
The most relevant of the prior art of record, WO 2014/088768 A2 to Brain Tree Analytics (previously cited), teaches an electrode system comprising at least two electrodes, wherein an aperture in each electrode provides a light-passing element in optical communication with either of a light source or detector. Brain Tree Analytics does not teach providing three light-passing elements optically separated from each other in the aperture of the same electrode. 
US 2014/0275852 A1 to Hong (previously cited) teaches/suggests three light-passing elements optically separated from each other (Fig. 4). Hong does not teach the light-passing elements are provided in an opening in the conductive part of a first electrode. Hong additionally does not disclose the third light-passing element includes a reflecting surface in the end thereof. 
In view of the above, the prior art of record does not teach/suggest an electrode system comprising, in combination with the remaining recited elements, at least two optically separated light-passing elements in the opening in the conductive part of at least the first electrode, wherein the at least two light-passing elements comprise a first light-passing element and a second light-passing element; wherein the first light-passing element is connected to a first light source of a first optical sensor and is configured to pass light from the light source, through the opening in the conductive part of at least the first electrode, to the surface of the skin of the body part of the user, and to reflect the light as reflected light off the surface of the skin; wherein the second light-passing element is connected to a first light detector of the first optical sensor and is configured to pass the reflected light from the surface of the skin of the body part of the user, through the opening in the conductive part of at least the first electrode, to the light detector; a third light-passing element optically separated from the first and second light-passing elements in the opening in the 

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Meredith Weare whose telephone number is (571) 270-3957. The examiner can normally be reached Monday - Friday, 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
, can be reached on (571) 272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Meredith Weare/Primary Examiner, Art Unit 3791